ACCEPTED
                                                                                         01-15-00246-CR
                                                                              FIRST COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                    7/21/2015 1:40:02 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK


                        Cause No.     01-15-00246-CR


                                                                 FILED IN
DORSEY NATHANIEL CARR,        III      *     IN THE COURT 1st
                                                          OF COURT
                                                               APPEALSOF APPEALS
                  APPELLANT            *                      HOUSTON, TEXAS
                                       *
                                                          7/21/2015 1:40:02 PM
V.                                     *     FIRST DISTRICT
                                                          CHRISTOPHER A. PRINE
                                                                  Clerk
                                       *

THE STATE OF TEXAS,                    *
               APPELLEE                *     HOUSTON,     TEXAS


     MOTION FOR EXTENSION OF TIME TO FILE APPELLANT'S BRIEF

      Comes now      DORSEY    NATHANIEL     CARR,       III,     through     his

attorney of    record John J. Davis,         and files this Motion For

An Extension    of    Time    in which      to    file   Appellant's        Brief

pursuant to Rules      10.5(b)      and 38.6(d)    of    the Texas   Rules of

Appellate Procedure.          In support of this Motion,             Appellant
shows the Court the following:

                                       I.


TRIAL COURT: 239th District Court of Brazoria County, Texas,
                Judge Patrick Sebesta, presiding.
CAUSE NUMBER:    74,219

STYLE: The State of Texas vs. Dorsey Nathaniel Carr, III

DATE OF JUDGMENT: February 20, 2 015

CONVICTION (OFFENSE): Felony DWI Enhanced

SENTENCE: Ten (10) years TDCJ-ID.

DEADLINE FOR FILING APPELLANT'S BRIEF: July 22, 2015

LENGTH OF TIME REQUESTED FOR EXTENSION: August 21, 2015
                                                    (30 days)

NUMBER OF PREVIOUS EXTENSIONS GRANTED:            None
                                        II.
                          REASONS      FOR EXTENSION

     Appellant's request for an extension is based upon the
following facts:

     Counsel is the defense counsel for the Brazoria County
Drug Court    which meets           every week and requires additional
time for client conferences. Counsel is also the appointed
defense counsel at probation reviews in the 149th and 239th

District Courts as well as the appointed defense counsel for
the jail dockets in County Court at Law Number 1 of Brazoria

County. Counsel's case load and the settings and requirements
of the drug court and the review and jail dockets coupled
with the need of a sole practitioner to meet with clients and

maintain some     semblance of          a   cash    flow have        resulted in
Counsel being     unable       to    finish   the    brief      by      the    stated
deadline.


     WHEREFORE, PREMISES             CONSIDERED,     Appellant          prays    the
Court grant     this     MOTION      FOR    EXTENSION      OF     TIME    TO    FILE

APPELLANT'S BRIEF and extend the time for filing the Brief
until August 21,       2015.

                                              Respectfully submitted,

                                              /s/ John J. Davis

                                              John J.      Davis
                                              P.O.   Box    787
                                              2 05 N. Chenango
                                              Angleton, Texas 77516-0787
                                              SBN    05515500
                                              Telephone:        (979)    849-4362
                                              d.attorne@sbcglobal.net

                                              ATTORNEY FOR APPELLANT
                    CERTIFICATE OF SERVICE

     This is to certify that a true and correct copy of the
above MOTION FOR EXTENSION OF TIME TO FILE APPELLANT'S BRIEF
was served to:

Jeri   Yenne
Criminal District Attorney
Brazoria County Courthouse
111 East Locust, Suite 408A
Angleton, Texas 77515
ATTENTION: David Bosserman
VIA FACSIMILE (979) 864-1525

on the 21st day of July, 2015

                                  /s/ John J. Davis


                                  John J.    Davis
                                  Attorney for Appellant